Nebraska Advance Sheets
260	289 NEBRASKA REPORTS



                       State of Nebraska, appellee, v.
                        Charles E. Kays, appellant.
                                      ___ N.W.2d ___

                        Filed October 17, 2014.       No. S-11-504.

 1.	 Courts: Appeal and Error. Appellate review is limited to those errors specifi-
      cally assigned in an appeal to the district court and again assigned as error in an
      appeal to the higher appellate court.
 2.	 Appeal and Error. Although an appellate court ordinarily considers only those
      errors assigned and discussed in briefs, an appellate court may, at its option,
      notice plain error.
  3.	 ____. Plain error exists where there is error, plainly evident from the record but
      not complained of at trial, that prejudicially affects a substantial right of a litigant
      and is of such a nature that to leave it uncorrected would cause a miscarriage of
      justice or result in damage to the integrity, reputation, and fairness of the judi-
      cial process.
 4.	 Rules of the Supreme Court: Appeal and Error. Absent plain error, the
      Supreme Court’s review on a petition for further review is restricted to matters
      assigned and argued in the briefs.
  5.	 ____: ____. Incorporating by reference the assignments of error and arguments
      made in one’s appellate brief is not an appropriate way to set forth separately and
      concisely the assignments of error in a petition for further review. Nor is mere
      incorporation by reference an appropriate discussion of the errors assigned as
      required by Neb. Ct. R. App. P. § 2-102(F)(3) (rev. 2012).
 6.	 Appeal and Error. Absent plain error, an issue not raised to the district court
      will not be considered by an appellate court on appeal.
 7.	 ____. A petition for further review cannot be utilized to circumvent the gen-
      eral rule that an appellant may not raise issues or arguments for the first time
      on appeal.
 8.	 Trial: Waiver: Appeal and Error. One may not waive an error, gamble on a
      favorable result, and, upon obtaining an unfavorable result, assert the previously
      waived error.
 9.	 Rules of the Supreme Court: Trial: Judges: Appeal and Error. It is not struc-
      tural error for a hearing under Neb. Ct. R. App. P. § 2-105(B)(5) (rev. 2010) to be
      conducted by a judge who did not preside over the original trial.
10.	 Records: Appeal and Error. The reliability of the bill of exceptions on appeal is
      central to the integrity, reputation, and fairness of the judicial process.
11.	 Rules of the Supreme Court: Records: Proof: Appeal and Error. The bur-
      den of proof in a proceeding under Neb. Ct. R. App. P. § 2-105(B)(5) (rev.
      2010) challenging the bill of exceptions is necessarily upon the party seeking
      the amendment.
12.	 Courts: Records: Appeal and Error. Under a plain error standard of review, it
      is not the role of an appellate court to substitute its opinion for the opinion of a
      district court that is reasonably supported by the record.
                    Nebraska Advance Sheets
	                         STATE v. KAYS	261
	                       Cite as 289 Neb. 260

   Petition for further review from the Court of Appeals,
Inbody, Chief Judge, and Irwin and Moore, Judges, on appeal
thereto from the District Court for Douglas County, Leigh Ann
R etelsdorf, Judge. Judgment of Court of Appeals affirmed.

    Frank E. Robak, Sr., of Robak Law Office, for appellant.

  Jon Bruning, Attorney General, and George R. Love for
appellee.

  Wright, Connolly, Stephan, McCormack, and Miller-
Lerman, JJ.

    McCormack, J.
                      NATURE OF CASE
   The originally filed bill of exceptions prepared for this
appeal indicated that the alternate 13th juror was polled in
the verdict against the defendant. A reproofread version of
the bill of exceptions that replaced the original bill of excep-
tions indicates that the alternate juror did not deliberate and
was not polled. The question of the accuracy of the bill of
exceptions was remanded for a hearing before the district
court. The district court found that the reproofread version of
the bill of exceptions was the bill of exceptions upon which
the appeal should proceed. The court reporter testified at the
hearing that the reproofread bill of exceptions accurately por-
trayed what occurred at trial. The 13th juror averred at the
hearing that she did not deliberate and was not polled for the
verdict. Subsequent to the order on remand, the defendant
amended his brief on appeal to assign and argue that the bill
of exceptions was not trustworthy in any respect and that, as
a result, he was entitled to a new trial. The Nebraska Court
of Appeals affirmed the district court’s determination that the
appeal should proceed upon the reproofread bill of exceptions
and affirmed the defendant’s convictions. On further review,
we find no plain error in the district court’s order determin-
ing that the presently filed bill of exceptions is accurate. We
do not address any other assignments of error that were not
    Nebraska Advance Sheets
262	289 NEBRASKA REPORTS



properly preserved, assigned, or argued in the petition for fur-
ther review.

                        BACKGROUND
   Charles E. Kays was convicted by a jury of one count of
first degree sexual assault of a child and two counts of third
degree sexual assault of a child. He was sentenced to 15 to 15
years’ imprisonment on the conviction of first degree sexual
assault of a child and 20 months’ to 5 years’ imprisonment on
each of the remaining convictions.
   Kays timely appealed to the Court of Appeals. He had dif-
ferent counsel on direct appeal than his trial counsel. Among
other things, Kays assigned as error that the district court failed
to select and discharge an alternate juror before submission of
the case to the jury and that the alternate 13th juror deliberated
and was polled in the guilty verdict against him. Trial coun-
sel did not object to the alleged alternate juror’s deliberation
or move for a new trial on that basis, but appellate counsel
assigned and argued as error ineffective assistance of trial
counsel for failing to object to the 13th juror.
   In preparing Kays’ brief, appellate counsel had relied on
the most recent copy of the bill of exceptions that had been
e-mailed to him by the court reporter. That version reflected
the 13th juror’s being polled. But the bill of exceptions filed
in the case reflected only 12 jurors polled for the verdict.
Neither version reflected that the district court had explicitly
discharged the 13th juror on the record.
   When the court reporter became aware that appellate coun-
sel was arguing that the 13th juror deliberated in Kays’ case,
she wrote to appellate counsel that she must have mistakenly
e-mailed him a prior version of the bill of exceptions that was
not adequately proofread. The court reporter explained that she
personally remembered that the 13th juror did not participate in
deliberation or polling. Further, she had checked the audiotape
to confirm that the 13th juror did not deliberate.
   Kays filed an application with the Court of Appeals for
remand of the cause to the district court to correct the bill
of exceptions due to the discrepancies between the version
e-mailed to appellate counsel and the version on file. The
                   Nebraska Advance Sheets
	                          STATE v. KAYS	263
	                        Cite as 289 Neb. 260

Court of Appeals granted the motion and remanded the mat-
ter to the district court for a hearing under Neb. Ct. R. App. P.
§ 2-105(B)(5) (rev. 2010).
   Section 2-105(B)(5) states:
      The parties in the case may amend the bill of exceptions
      by written agreement to be attached to the bill of excep-
      tions at any time prior to the time the case is submitted to
      the Supreme Court. Proposed amendments not agreed to
      by all the parties to the case shall be heard and decided
      by the district court after such notice as the court shall
      direct. The order of the district court thereon shall be
      attached to the bill of exceptions prior to the time the
      case is submitted to the Supreme Court. Hearings with
      respect to proposed amendments to a bill of exceptions
      may be held at chambers anywhere in the state. If the
      judge shall have ceased to hold office, or shall be pre-
      vented by disability from holding the hearing, or shall be
      absent from the state, such proposed amendments shall
      be heard by the successor judge, or by another district
      judge in the district, or by a district judge in an adjoining
      judicial district.
   The trial judge who tried the case against Kays recused her-
self due to a conflict of interest and reassigned the § 2-105(B)(5)
hearing to another judge. Kays’ appellate counsel did not object
to the trial judge’s recusal.
   The court reporter who created the bill of exceptions testi-
fied at the § 2-105(B)(5) hearing. The court reporter testi-
fied that after preparing and filing the bill of exceptions, she
received a letter from Kays’ attorney asking her to correct
some errors in the bill of exceptions and refile it. Those
errors involved misidentification of the parties and number-
ing errors. The presence of the 13th juror during polling was
not brought to her attention, and she was unaware that the
original version of the bill of exceptions reflected 13 jurors’
being polled.
   The court reporter sent the bill of exceptions to have it
reproofread. This process, she explained, involves listen-
ing to an audiotape of the proceedings. The court reporter
entered onto her electronic copy all the corrections made by
    Nebraska Advance Sheets
264	289 NEBRASKA REPORTS



the proofreader with red pen markings. The court reporter
explained that she did this without paying particular attention
to the substance of the changes.
   The court reporter then printed the entire two-volume bill
of exceptions with the new corrections and filed it, directing
the clerk’s office to backdate it to reflect the same date as the
original bill of exceptions. The court reporter shredded the
original bill of exceptions. She apparently did not personally
retain any copy of the original bill of exceptions that was filed.
However, the court reporter identified an e-mail attachment
sent to Kays’ appellate counsel as being identical to the origi-
nally filed bill of exceptions. That version showed 13 jurors
polled in the verdict.
   The court reporter testified that she had come to realize that
shredding the original bill of exceptions and backdating the
reproofread version was improper; however, she was not aware
this was improper procedure at the time and she was not try-
ing to hide anything. She explained that she thought she was
following Kays’ counsel’s directions to refile the bill of excep-
tions as corrected.
   The court reporter testified that the reproofread bill of
exceptions was the most accurate and complete version of what
took place at Kays’ trial. She stated specifically that, to the best
of her knowledge, the reproofread bill of exceptions showing
that 12 jurors deliberated and were polled was an accurate por-
trayal of what happened at trial.
   The court reporter explained that in preparing the original
bill of exceptions, she likely had accidentally hit the wrong
bank when transcribing her stenographer notes, adding an
additional juror’s name to the polling. The court reporter
explained that she had attempted to e-mail the reproofread
and corrected bill of exceptions to Kays’ appellate counsel
so he would not have to pay for copies, because she felt bad
about the prior proofreading errors. But she stated that she
“must have picked the wrong file” when she e-mailed appel-
late counsel.
   The affidavit of the 13th juror was entered into evidence at
the hearing. Her affidavit set forth that she had been impan-
eled as a member of the jury in Kays’ case and that she sat
                  Nebraska Advance Sheets
	                         STATE v. KAYS	265
	                       Cite as 289 Neb. 260

as a juror until the case was submitted for deliberation at the
close of the evidence, at which time the judge explained that
she was the alternate juror and that her service was no l­onger
needed. Her affidavit stated that she did not deliberate in
Kays’ case.
   The audiotape of the trial was not entered into evidence at
the hearing. Neither were the court reporter’s stenographer
notes. Although the court reporter indicated at the hearing
that these items could probably be found in the courtroom
where she had worked, Kays’ appellate counsel did not
request them.
   At the close of the evidence submitted at the § 2-105(B)(5)
hearing, Kays’ appellate counsel stated that he did not dispute
the 13th juror’s affidavit averring that she did not deliberate
in Kays’ trial. Rather, he argued that the entire bill of excep-
tions lacked credibility, based on its history of being mis-
handled. Kays’ appellate counsel elaborated that he believed
a new trial was the only remedy, especially given the fact
that the trial judge had recused herself and the court reporter
had resigned.
   The district court disagreed and entered an order finding that
the reproofread bill of exceptions prepared and filed by the
court reporter constituted the correct bill of exceptions upon
which Kays’ appeal should proceed.
   Kays thereafter filed a second amended appellate brief
assigning and arguing to the Court of Appeals that the district
court erred in finding that the reproofread bill of exceptions
was credible and allowing that bill of exceptions to be used
for this appeal. He also reassigned and argued his previ-
ously assigned errors (1) that the judge failed to discharge
the alternate juror prior to submission of the case to the jury
for deliberation, (2) prosecutorial misconduct, (3) insufficient
evidence, (4) ineffective assistance of counsel, and (5) exces-
sive sentences.
   Kays did not argue in his brief on appeal that the cause
should be remanded for another § 2-105(B)(5) hearing before
the judge who had presided over his trial, nor did Kays argue
that the trial judge’s recusal from the § 2-105(B)(5) hearing
was improper. Rather, Kays continued to argue that due to
    Nebraska Advance Sheets
266	289 NEBRASKA REPORTS



the acts of the court reporter and the fact of the trial judge’s
recusal, the bill of exceptions was generally not credible and
could not be remedied in a § 2-105(B)(5) hearing. As a result,
Kays argued that a new trial would be warranted. However, he
also argued that such a new trial would be barred by double
jeopardy, “due to the prejudice suffered.”1 Kays alternatively
argued that due to the irregularities caused by the court reporter
and his reliance on the e-mailed version of the bill of excep-
tions, the e-mailed version of the bill of exceptions reflecting
polling of the 13th juror should be utilized.
   The Court of Appeals found no merit to Kays’ assignments
of error.2 Particularly, the Court of Appeals found no error
in the district court’s determination that the amended bill of
exceptions was credible. In so finding, the Court of Appeals
noted that a “conflict of interest” could be considered a “dis-
ability” and, thus, was one of the acceptable reasons listed in
§ 2-105(B)(5) for allowing the hearing on a motion to amend a
bill of exceptions to be held before a judge other than the judge
presiding over the trial.
   The dissenting opinion took issue with the majority’s con-
clusion that the term “disability” encompassed situations
where the trial judge has recused himself or herself due to a
conflict of interest, especially when the record did not sug-
gest a conflict of interest. The dissent explained that in pro-
ceedings under § 2-105(B)(5), the trial judge who presided
at trial is crucial to the process, because that judge is in the
best position to exercise judgment about any disputed amend-
ments or corrections and how to most accurately complete
the record of what occurred at trial.3 The dissent wished to
remand the matter for a § 2-105(B)(5) hearing before the
original trial judge.
   Kays petitioned for further review, which we granted. His
brief in support of his petition for further review purported

 1	
      Second replacement brief for appellant at 15.
 2	
      State v. Kays, 21 Neb. App. 376, 838 N.W.2d 366 (2013), disapproved on
      other grounds, State v. Filholm, 287 Neb. 763, 838 N.W.2d 571 (2014).
 3	
      Id. (Irwin, Judge, dissenting).
                         Nebraska Advance Sheets
	                                 STATE v. KAYS	267
	                               Cite as 289 Neb. 260

to “incorporate[] by reference” the assignments of error and
arguments from his brief on appeal.4 The only assignment of
error actually stated in his petition for further review is that the
Court of Appeals erroneously held that the term “disability” as
used in § 2-105(B)(5) encompasses a conflict of interest. He
asks for the first time in his petition for further review that we
remand the matter for a new § 2-105(B)(5) hearing before the
trial judge or demand from the trial judge a further explanation
of her stated conflict of interest.

                  ASSIGNMENTS OF ERROR
   Kays assigns that the Court of Appeals erroneously con-
cluded that the term “disability” in § 2-105(B)(5) encompassed
a conflict of interest.

                    STANDARD OF REVIEW
   [1] Appellate review is limited to those errors specifically
assigned in an appeal to the district court and again assigned as
error in an appeal to the higher appellate court.5
   [2] Although an appellate court ordinarily considers only
those errors assigned and discussed in briefs, an appellate court
may, at its option, notice plain error.6
   [3] Plain error exists where there is error, plainly evident
from the record but not complained of at trial, that prejudicially
affects a substantial right of a litigant and is of such a nature
that to leave it uncorrected would cause a miscarriage of jus-
tice or result in damage to the integrity, reputation, and fairness
of the judicial process.7

                         ANALYSIS
  [4] We begin by noting that there is no asserted error in this
appeal that has not been waived. Absent plain error, our review

 4	
      Brief in support of petition for further review at 4.
 5	
      Miller v. Brunswick, 253 Neb. 141, 571 N.W.2d 245 (1997).
 6	
      Id.
 7	
      See In re Interest of Justine J. & Sylissa J., 288 Neb. 607, 849 N.W.2d 509
      (2014).
    Nebraska Advance Sheets
268	289 NEBRASKA REPORTS



on a petition for further review is restricted to matters assigned
and argued in the briefs.8
   [5] Neb. Ct. R. App. P. § 2-102(F)(3) (rev. 2012) provides
that the petition for further review and supporting memoran-
dum brief shall set forth a separate, concise statement of each
error alleged to have been made by the Court of Appeals and
that the memorandum brief must discuss the errors assigned.
Incorporating by reference the assignments of error and argu-
ments made in one’s appellate brief is not an appropriate way
to set forth separately and concisely the assignments of error
in a petition for further review. Nor is mere incorporation by
reference an appropriate discussion of the errors assigned as
required by § 2-102(F)(3).9
   [6,7] The only error properly assigned and argued in the
petition for further review concerns the trial judge’s recusal
from the hearing on Kays’ motion to amend the bill of excep-
tions. However, Kays did not object below to the trial judge’s
recusal. Absent plain error, an issue not raised to the district
court will not be considered by an appellate court on appeal.10
A petition for further review cannot be utilized to circumvent
the general rule that an appellant may not raise issues or argu-
ments for the first time on appeal.
   [8] In fact, appellate counsel’s arguments at the § 2-105(B)(5)
hearing revealed a larger strategy in which Kays hoped to gain
a new trial because of the trial judge’s recusal. We have repeat-
edly said that one may not waive an error, gamble on a favor-
able result, and, upon obtaining an unfavorable result, assert
the previously waived error.11

 8	
      State v. Taylor, 286 Neb. 966, 840 N.W.2d 526 (2013).
 9	
      Cf., e.g., Baldwin v. Reese, 541 U.S. 27, 124 S. Ct. 1347, 158 L. Ed. 2d
      64 (2004); Allegheny Power v. Federal Energy Regulatory Com’n, 437
      F.3d 1215 (D.C. Cir. 2006); Castillo v. McFadden, 399 F.3d 993 (9th Cir.
      2005); Toney v. Gammon, 79 F.3d 693 (8th Cir. 1996); Perillo v. Johnson,
      79 F.3d 441 (5th Cir. 1996); Georgia Osteopathic Hosp. v. O’Neal, 198
      Ga. App. 770, 403 S.E.2d 235 (1991).
10	
      See State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006), abrogated on
      other grounds, State v. Thorpe, 280 Neb. 11, 783 N.W.2d 749 (2010).
11	
      State v. Nadeem, 284 Neb. 513, 822 N.W.2d 372 (2012).
                          Nebraska Advance Sheets
	                                  STATE v. KAYS	269
	                                Cite as 289 Neb. 260

   Furthermore, we observe that although Kays was allowed
to amend his appellate brief subsequent to the hearing on the
motion to amend the bill of exceptions, Kays did not assign
or argue to the Court of Appeals any error in the trial judge’s
recusal from the hearing. He did not question whether the trial
judge had a conflict of interest or whether a conflict of inter-
est was proper grounds for recusal from a § 2-105(B)(5) hear-
ing. We would be hard pressed to conclude on further review
that the Court of Appeals erred by failing to reverse the lower
court’s decision on a point not complained of.
   [9] While it may be preferable for the trial judge to preside
over a § 2-105(B)(5) hearing, it is not structural error for the
hearing to be conducted by a judge who did not preside over
the original trial. Therefore, any issue as to the trial judge’s
recusal from the § 2-105(B)(5) hearing has been waived.
   [10] Nevertheless, the reliability of the bill of exceptions
on appeal is central to the integrity, reputation, and fairness
of the judicial process. Accordingly, given the history of this
case, we will conduct a plain error review on the limited issue
of the Court of Appeals’ affirmance of the determination at
the § 2-105(B)(5) hearing that the bill of exceptions properly
reflected the proceedings below. Plain error is error plainly
evident from the record and of such a nature that to leave it
uncorrected would result in damage to the integrity, reputation,
or fairness of the judicial process.12
   We find that the evidence presented at the § 2-105(B)(5)
hearing was uncontroverted that the 13th juror did not delib-
erate in Kays’ trial. In fact, Kays’ appellate counsel ulti-
mately stated at the hearing that he did not dispute the 13th
juror’s affidavit.
   We observe that the district court’s failure to specifically
discharge the 13th juror on the record exacerbated the con-
fusion caused by the court reporter’s mishandling of the
bill of exceptions. We therefore encourage trial courts to
vigilantly make a record discharging any alternate jurors
before deliberation.

12	
      In re Interest of Justine J. & Sylissa J., supra note 7.
    Nebraska Advance Sheets
270	289 NEBRASKA REPORTS



   But the purpose of a § 2-105(B)(5) hearing is to resolve
disputes or doubts about the accuracy of the bill of excep-
tions, no matter how those doubts may have come about.13
The record from the § 2-105(B)(5) hearing does not plainly
reflect any inaccuracy in the reproofread bill of exceptions
insofar as it shows 12 jurors deliberated and were polled for
the verdict.
   Kays does not really dispute this point. Kays argues instead
that the bill of exceptions is generally unreliable because of the
court reporter’s negligent mishandling of it. He does not point
to any particulars, but argues that we cannot know what else
might be inaccurate and that we must, therefore, find it want-
ing. We find no merit to this assertion.
   The evidence presented at the § 2-105(B)(5) hearing indi-
cated that one of the versions of the bill of exceptions that
was e-mailed to Kays’ counsel was the version originally filed
and shredded. Kays points to nothing in this e-mailed bill of
exceptions indicating that any question other than that of the
13th juror required clarification, and we find nothing plainly
evident therein.
   [11] Regardless, the burden of proof in a proceeding under
§ 2-105(B)(5) challenging the bill of exceptions is necessarily
upon the party seeking the amendment.14 The court reporter
testified that the filed reproofread bill of exceptions consti-
tuted the most accurate version of what transpired at trial
and was in conformity with the audiotape of the proceedings.
Her negligence in shredding the original bill of exceptions
and backdating the currently filed bill of exceptions does not
negate her testimony as a matter of law. And Kays brought
forth no evidence contradicting the court reporter’s testimony.
If Kays had further concerns, he was free to introduce addi-
tional evidence or call witnesses and explain how he thought
the bill of exceptions required correction.
   [12] Under a plain error standard of review, it is not the role
of an appellate court to substitute its opinion for the opinion

13	
      See id.
14	
      See Black v. Youmans, 245 F. 460 (8th Cir. 1917).
                         Nebraska Advance Sheets
	                              STATE v. HENDERSON	271
	                                Cite as 289 Neb. 271

of a district court that is reasonably supported by the record.15
We cannot conclude from the record that the findings of the
district court in the § 2-105(B)(5) hearing were so unsubstanti-
ated that any purported errors were injurious to the integrity,
reputation, or fairness of the judicial process as to justify
reversal on appeal under the plain error doctrine.16

                       CONCLUSION
  For the foregoing reasons, we affirm the judgment of the
Court of Appeals.
                                                     Affirmed.
  Heavican, C.J., and Cassel, J., not participating.

15	
      Steffy v. Steffy, 287 Neb. 529, 843 N.W.2d 655 (2014).
16	
      See id.




                     State of Nebraska, appellee, v.
                    Tillman T. Henderson, appellant.
                                    ___ N.W.2d ___

                       Filed October 17, 2014.     No. S-13-559.

 1.	 Constitutional Law: Search and Seizure: Motions to Suppress: Appeal and
     Error. In reviewing a trial court’s ruling on a motion to suppress based on a
     claimed violation of the Fourth Amendment, an appellate court applies a two-part
     standard of review. Regarding historical facts, an appellate court reviews the trial
     court’s findings for clear error, but whether those facts trigger or violate Fourth
     Amendment protections is a question of law that an appellate court reviews inde-
     pendently of the trial court’s determination.
 2.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules apply, the
     admissibility of evidence is controlled by the Nebraska Evidence Rules; judicial
     discretion is involved only when the rules make discretion a factor in determin-
     ing admissibility.
 3.	 Rules of Evidence: Appeal and Error. Where the Nebraska Evidence Rules
     commit the evidentiary question at issue to the discretion of the trial court, an
     appellate court reviews the admissibility of evidence for an abuse of discretion.
 4.	 Judgments: Words and Phrases. An abuse of discretion occurs when a trial
     court’s decision is based upon reasons that are untenable or unreasonable or if its
     action is clearly against justice or conscience, reason, and evidence.